


Exhibit 10.2
Confidential Materials omitted and filed separately with the
Securities and Exchange Commission. Triple asterisks denote omissions.



SIXTH AMENDMENT TO
SECOND AMENDED AND RESTATED DISTRIBUTION AGREEMENT


This Sixth Amendment to Second Amended and Restated Distribution Agreement (this
“Amendment”) is between The Medicines Company, a Delaware corporation with
offices at 8 Sylvan Way, Parsippany, NJ 07054 (“MDCO”), and Integrated
Commercialization Solutions, Inc., a California corporation with offices at 3101
Gaylord Parkway, Frisco, TX 75034 (“Distributor”). This Amendment is effective
as of February 01, 2014 (the “Amendment Effective Date”). MDCO and Distributor
shall, at times throughout this Amendment, be referred to individually as a
“Party” and collectively as the “Parties”.


RECITALS


A.
MDCO and Distributor are parties to a Second Amended and Restated Distribution
Agreement effective as of October 1, 2010, as amended by the First Amendment
dated July 1, 2011, the Second Amendment dated September 1, 2011, the Third
Amendment dated April 23, 2012, the Fourth Amendment dated April 29, 2013 and
the Fifth Amendment dated September 12, 2013 (as amended, the “Agreement”);



B.
Under the Agreement, among other things, MDCO engaged Distributor to perform
distribution services for certain of MDCO’s pharmaceutical products; and



C.
The Parties now wish to amend the Agreement in certain respects.



AMENDMENT


NOW THEREFORE, the parties agree as follows:


1.
Defined Terms. Capitalized terms in this Amendment that are not defined in this
Amendment have the meanings given to them in the Agreement. If there is any
conflict between the Agreement and any provision of this Amendment, this
Amendment will control.



2.
Section 12.1. Section 12.1 of the Agreement is deleted in its entirety and
replaced with the following:



12.1
Term. This Agreement shall commence upon the Effective Date and will continue
until February 28, 2019, unless sooner terminated in accordance with the terms
of this Agreement. Thereafter, this Agreement shall automatically renew for
subsequent terms of one additional year, unless either Party provides the other
Party with written notice of its intent not to renew this Agreement at least 90
days before expiration of the current Term. The initial term and all renewal
terms are collectively referred to as the “Term”.



3.
Exhibit A-1. The parties agree that Exhibit A-1 is hereby added to the
Agreement.



4.
Exhibit D. The Parties agree that Exhibit D to the Agreement is hereby deleted
in its entirety and replaced with the attached Revised Exhibit D.



5.
No Other Changes. Except as otherwise provided in this Amendment, the terms and
conditions of the Agreement will continue in full force, nothing in the
Amendment modifies any term or provision in the Agreement or the Continuing
Guaranty.





--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the Parties have executed this Amendment as of the Amendment
Effective Date.


INTEGRATED COMMERCIALIZATION
SOLUTIONS, INC.
THE MEDICINES COMPANY
By:
/s/ Stephen W. McKinnon
By:
/s/ Tanya Quinn 4/1/14
Name:
Stephen W. McKinnon
Name:
Tanya Quinn
Title:
President and GM
Title:
VP, Global Supply Chain





--------------------------------------------------------------------------------








EXHIBIT A-1
Operational Expectations for ICS
 
•
Dedicated MDCO Program Manager: to work closely with MDCO’s
Operations/Distribution Director, ensure MDCO’s commercial warehousing and
distribution activities for our portfolio are managed proactively and completely
within budget. Additionally, to lead efforts with MDCO and ICS teams to
proactively identify, recommend and implement process changes and improvements
to continuously drive efficiencies.

•
Experienced Project Manager for New Product/Sku Launches: to create the project
plan for all warehousing/distribution activities inclusive of chargebacks,
finances, wholesale distribution readiness, etc. in order to manage and drive
the project plan and ensure timely adherence of goals and escalation of gaps.

•
Date Reporting Improvements: by March 15, 2015 ensure all current reporting
upgrade requests are complete; to identify and outline future requests for
improvement and manage those projects with transparency and urgency.

•
Quarterly Business Review Discipline: dedicated MDCO program to proactively
schedule quarterly meetings (in-person or by telephone). Create the agenda and
manage action items ongoing, ensuring on-time completion or escalation to mgmt.
and establish relevant metrics for regular review.

•
Joint Steering Committee: establish and conduct on a bi-annual basis or as
needed an executive team to oversee the progress of all operational expectations
outlined above, identifying challenges, gaps and solutions and ensure the
alignment of performance expectations; Members: MDCO VP, Global Supply Chain;
MDCO VP Finance/Controller, ICS President and General Manager, and ICS VP
Finance.







--------------------------------------------------------------------------------






Revised EXHIBIT D
Fee Schedule effective April 1, 2014






Services                                        Fee


A.    Marketing, Sales, Customer Service and Distribution


Fees include the following                        Percentage of WAC
                                                (see below)
•
Warehousing Management and Inventory Administration

•
Customer Service / Order Entry

•
Marketing and Distribution Services

•
Invoicing and Accounts Receivable Management

•
Direct Account Set Up

•
Information Technology





Wholesaler Stocking                            Percent of WAC


Angiomax, Cangrelor*, Oritavancin*, Minocin IV**            [***]%


Generics (G10), Argatroban, Recothrom, Cleviprex, Fibrocaps*        [***]%




Drop-Ship/Direct
    
Angiomax, Cangrelor*, Oritavancin*, Minocin IV**            [***]%        


Generics (G10), Argatroban, Recothrom, Cleviprex, Fibrocaps*        [***]%    


    
* Product under regulatory review.
** Product to be transitioned in.


B. Contract Pricing (provided in Section 5.4)


MDCO will reimburse Distributor monthly for any MDCO Contract sales administered
as a direct price
(anything less than current WAC of the product) at time of sale. Reimbursement
amount to Distributor is
current WAC at time of contract sales minus contract price.


Any direct pricing will be provided by MDCO to Distributor.


C. Pricing Actions


Distributor shall realize no benefit or penalty from pricing actions. In the
event of a price
increase on the Products, Distributor shall deduct the difference in value of
the Products held in




--------------------------------------------------------------------------------






Distributor inventory held on the day prior to the price increase. For example,
the day prior to
the price increase the value of the products is $1,000,000 and a 6% price
increase raises the
value of the same inventory to $1,060,000 on the same number of units of
Products. Distributor
shall deduct the difference, $60,000, from the next Service Fee.


In the event of a price decrease on the Products, Distributor shall add the
difference in value of
the Products held on the Distributor inventory held on the day prior to the
price decrease. For
example, the day prior to the price decrease the value of the products is
$1,000,000 and a 6%
price decrease lowers the value of the same inventory to $940,000 on the same
number of units
of Products. Distributor shall add the difference, $60,000, to the next Service
Fee.




